DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species d, FIGs. 6A, 6B, and 7, claims 1-7, 12, 13, 15-19, 22, 24, and 25 in the reply filed on 23 February 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.
Claims 4-6 are also withdrawn from consideration as being directed to species nonelected without traverse (i.e. species a-c).  The claimed feature, “further comprising second blocking insulating layers on the gate electrodes, respectively, wherein a first layer of the second blocking insulating layers [ ] has an upper surface and a lower surface that are substantially coplanar with an upper surface and a lower surface, respectively, of the first layer of the first blocking insulating layers,” is not present in elected species d.  The restriction requirement filed 27 December 2021 lists these claims as generic.  However, upon further examination, these claims are not generic.  For example, in non-elected species a corresponding to FIG. 4A, a first layer of the second blocking insulating layers (146) has an upper surface and a lower surface that are substantially coplanar with an upper surface and a lower surface, respectively, of the first layer of the first blocking insulating layers (144a).  This feature may also be found in species b, c, and other patentably indistinct species.  In elected species d corresponding to FIGs. 6A, 6B, and 7, a first layer of the second blocking insulating layers (146) does not have an upper surface and a lower surface that are substantially coplanar with an upper surface and a lower surface, respectively, of the first layer of the first blocking insulating layers (144c).
Claims 22, 24, and 25 are also withdrawn from consideration as being directed to species nonelected without traverse (i.e. species a-c).  The claimed feature, “a first layer of the second blocking insulating layers [ ] has an upper surface substantially coplanar with an upper surface of the first layer of the first blocking insulating layers,” is not present in elected species d.  The restriction requirement filed 27 December 2021 lists these claims as generic.  However, upon further examination, these claims are not generic.  For example, in non-elected species a corresponding to FIG. 4A, a first layer of the second blocking insulating layers (146) has an upper surface substantially coplanar with an upper surface of the first layer of the first blocking insulating layers (144a).  This feature may also be found in species b, c, and other patentably indistinct species.  In elected species d corresponding to FIGs. 6A, 6B, and 7, a first layer of the second blocking insulating layers (146) does not have an upper surface substantially coplanar with an upper surface of the first layer of the first blocking insulating layers (144c).
Accordingly, claims 1-3, 7, 12, 13, and 15-19 will be examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements filed 21 April 2020 and 5 May 2022 have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itokawa (US Patent Application Publication 2017/0250189, hereinafter Itokawa ‘189).
With respect to claim 1, Itokawa ‘189 teaches (FIGs. 2 and 3) a semiconductor device as claimed, comprising:
gate electrodes (WL) spaced apart from each other on a substrate (10) and stacked perpendicularly to an upper surface of the substrate ([0015, 0031]);
interlayer insulating layers (14) alternately stacked with the gate electrodes (WL) on the substrate (10) ([0017]); and
channel structures (20, 21, 23, and FG) passing through the gate electrodes (WL) and extending perpendicularly to the upper surface of the substrate (10) ([0018, 0021, 0024, 0031]),
wherein each of the channel structures (20, 21, 23, and FG) comprises a channel layer (20) extending perpendicularly to the upper surface of the substrate (10), a tunneling insulating layer (23) on the channel layer and extending perpendicularly to the upper surface of the substrate, charge storage layers (FG; floating gate may function as a charge storage layer similar to Applicant’s charge storage floating gate, see paragraph [0037] of Applicant’s specification) on the tunneling insulating layer in respective regions between the gate electrodes and a side surface of the tunneling insulating layer, and first blocking insulating layers (21) on the charge storage layers, respectively ([0018, 0021, 0024, 0031]),
wherein a first layer of the first blocking insulating layers (21) is on an upper surface and a lower surface of a first layer of the charge storage layers (FG), and is further on a side surface of the first layer of the charge storage layers facing a first electrode of the gate electrodes (WL) ([0021]), and
wherein a height of each of the charge storage layers (FG) is less than a distance between a pair of the interlayer insulating layers (14) that are adjacent to each other, in a first direction perpendicular to the upper surface of the substrate (10) ([0017-0018]).

With respect to claim 2, Itokawa ‘189 teaches wherein each of the charge storage layers (FG) is surrounded by the tunneling insulating layer (23) and a respective one of the first blocking insulating layers (21) ([0018, 0021, 0024]).
With respect to claim 3, Itokawa ‘189 teaches wherein the first blocking insulating layers (21) are in contact with the tunneling insulating layer (23) and do not extend vertically on side surfaces of the interlayer insulating layers (14) ([0017, 0021, 0024]).
With respect to claim 12, Itokawa ‘189 teaches wherein the first blocking insulating layers (21) extend between the interlayer insulating layers (14) and the gate electrodes (WL) ([0017, 0021, 0031]).
With respect to claim 13, Itokawa ‘189 teaches further comprising a third blocking insulating layer (22) between the first layer of the first blocking insulating layers (21) and the first layer of the charge storage layers (FG) ([0023]).

With respect to claim 16, Itokawa ‘189 teaches (FIGs. 2 and 3) a semiconductor device as claimed, comprising:
gate electrodes (WL) spaced apart from each other on a substrate (10) and stacked perpendicularly to an upper surface of the substrate ([0015, 0031]);
interlayer insulating layers (14) alternately stacked with the gate electrodes (WL) on the substrate (10) ([0017]); and
channel structures (20, 21, 23, and FG) passing through the gate electrodes (WL) and extending perpendicularly to the upper surface of the substrate (10) ([0018, 0021, 0024, 0031]),
wherein each of the channel structures (20, 21, 23, and FG) comprises a tunneling insulating layer (23) and a channel layer (20) extending perpendicularly to the upper surface of the substrate (10), and charge storage layers (FG) and blocking insulating layers (21) on side surfaces of the gate electrodes (WL) and between the side surfaces of the gate electrodes and the tunneling insulating layer ([0018, 0021, 0024, 0031]),
wherein a first layer of the charge storage layers (FG) and a first layer of the blocking insulating layers (21) are separated from a second layer of the charge storage layers and a second layer of the blocking insulating layers by a first layer of the interlayer insulating layers (14) ([0017]),
wherein the blocking insulating layers (21), together with the tunneling insulating layer (23), completely surround the charge storage layers (FG), respectively ([0018, 0021, 0024]), and
wherein upper and lower surfaces of the blocking insulating layers (21) are in contact with the interlayer insulating layers (14) ([0021]).

With respect to claim 17, Itokawa ‘189 teaches wherein the interlayer insulating layers (14) have substantially planar upper and lower surfaces ([0017]).
With respect to claim 18, Itokawa ‘189 teaches wherein a height of each of the charge storage layers (FG) is less than a distance between a pair of the interlayer insulating layers (14) that are adjacent to each other, in a direction perpendicular to the upper surface of the substrate (10) ([0017-0018]).
With respect to claim 19, Itokawa ‘189 teaches wherein the charge storage layers (FG) are between the interlayer insulating layers (14) to overlap the interlayer insulating layers, in a direction perpendicular to the upper surface of the substrate (10) ([0017-0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itokawa ‘189 as applied to claim 1 above, and further in view of Tsutsumi et al. (US Patent Application Publication 2018/0151588, hereinafter Tsutsumi ‘588).
With respect to claim 7, Itokawa ‘189 teaches the device as described in claim 1 above with the exception of the additional limitation wherein a thickness of each of the charge storage layers in a second direction parallel to the upper surface of the substrate is in a range from about 4 nanometers (nm) to about 6 nm.
However, Tsutsumi ‘588 teaches (FIG. 8F) a charge storage layer (54) having a thickness in a range of about 1 nm to about 5 nm as art-recognized charge storage layer dimensions for use in a compact three-dimensional memory ([0082]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of each of the charge storage layers in a second direction parallel to the upper surface of the substrate of Itokawa ‘189 in a range from about 4 nanometers (nm) to about 6 nm as taught by Tsutsumi ‘588 as art-recognized charge storage layer dimensions for use in a compact three-dimensional memory.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itokawa ‘189 as applied to claim 1 above, and further in view of Koval (US Patent Application Publication 2014/0160841, hereinafter Koval ‘841).
With respect to claim 15, Itokawa ‘189 teaches the device as described in claim 1 above with the exception of the additional limitation further comprising at least one conductive layer on the substrate, below the gate electrodes and the interlayer insulating layers, and in contact with the channel layer.
However, Koval ‘841 teaches (FIG. 2A) at least one conductive layer (210) on a substrate (201), below gate electrodes (257) and interlayer insulating layers (251, 255, and 259), and in contact with a channel layer (205 and 212) to function as a source select gate of a three-dimensional memory ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Itokawa ‘189 further comprising at least one conductive layer on the substrate, below the gate electrodes and the interlayer insulating layers, and in contact with the channel layer as taught by Koval ‘841 to function as a source select gate of a three-dimensional memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (US Patent Application Publication 2021/0066343) teaches first, second, and third blocking insulating layers in a three-dimensional memory.
Kato et al. (US Patent Application Publication 2017/0352671); Kwon et al. (US Patent Application Publication 2020/0266202); and Rajashekhar et al. (US Patent 11,177,280) teach three-dimensional memories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826